687 S.E.2d 293 (2009)
STATE of North Carolina
v.
Carnell Tyrone STREATER.
No. 305P09.
Supreme Court of North Carolina.
November 5, 2009.
Daniel R. Pollitt, Assistant Appellate Defender, for Carnell Tyrone Streater.
Anne M. Middleton, Assistant Attorney General, for State of North Carolina.
Prior report: ___ N.C.App. ___, 678 S.E.2d 367.

ORDER
Upon consideration of the petition filed on the 23rd of July 2009 by Defendant in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
*294 "Denied by order of the Court in conference, this the 5th of November 2009."